Citation Nr: 1744536	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-44 510	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Committee on Waivers and Compromises (COWAC) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation benefits in the amount of $12,129.67.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 28, 1970 to December 17, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the Committee on Waivers and Compromises (COWAC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The COWAC of the RO in Milwaukee, Wisconsin, presently holds jurisdiction over the appeal.

The Board observes that the electronic claims file includes documents held in VBMS as well as the Legacy Content Management System (LCM).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon an appellant a right to compliance with the orders contained in that remand.  VA errs as a matter of law when it fails to ensure strict compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

The Veteran's claim for a waiver of overpayment was initially rejected by the COWAC in St. Paul as having not been timely filed.  The Veteran filed an appeal to the Board and in June 2015, the Board issued a decision and remand in which it explicitly found the Veteran's request for a waiver of overpayment to be timely filed under 38 U.S.C.A. § 5302(a), and 38 C.F.R. § 1.963(b).  Because the Board found the request for a waiver to be timely, it remanded the claim to the COWAC in Minneapolis, which by that time held jurisdiction, for further development.

Specifically, the Board, in its remand orders, stated that VA must associate with the claims file, the Veteran's request for waiver of recovery of the $12,129.67 overpayment of VA disability compensation benefits, purportedly received on March 22, 2010, and any accompanying forms such as a financial status report.  All attempts to secure the missing records were to be documented in the claims file.  There is no indication in the claims file that any such steps were ever taken, and the missing documents remain unassociated with the file.

More concerning to the Board at this time, in the June 2015 decision and remand, the Board explicitly found the Veteran's request for a waiver to be timely filed, and therefore, remanded the claim for readjudication by the COWAC under the laws administered by VA pertaining to grants of waivers of overpayment.  Here, the Board observes that recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2016).

Rather adjudicating the claim on the merits, the COWAC issued a new statement of the case (as opposed to a supplemental statement of the case- the Board presumes this was an error) in which it again reiterated its previous finding that the Veteran did not timely file his request for a waiver, and refused to adjudicate the request on the merits.  Essentially, the COWAC ignored the Board's legally binding decision issued in June 2015, which found the request to be timely, and denied the Veteran any development of the claim.  As such, the Board finds that the COWAC failed to comply with its previous remand orders, and an additional remand is necessary to ensure proper compliance and development of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's request for waiver of recovery of the $12,129.67 overpayment of VA disability compensation benefits, purportedly received on March 22, 2010, and any accompany forms such as a financial status report.  All attempts to secure these records must be documented in the claims file.  If these records cannot be obtained, a formal finding of the unavailability of those documents must be sent to the Veteran and his representative, and a copy of that finding placed in the claims file.

2. Confirm the Veteran's present mailing address and request that the Veteran submit an updated financial status report, VA Form 5655.  Invite the Veteran to submit any additional evidence in support of his claim.  

3. After completion of the foregoing, and allowing the Veteran adequate time to respond to the above requests, the COWAC should adjudicate the claim on the merits of whether the Veteran is entitled to a waiver of recovery of an overpayment of $12,129.67, either in whole or in part, based on a review of the entire evidentiary record.  In adjudicating the claim, the COWAC is informed that the Board determined in June 2015 that the Veteran's request for a waiver was timely filed.  If the claim should remain denied, issue the Veteran and his representative a supplemental statement of the case as to the waiver issue, outlining all applicable facts and governing legal authority, and allow adequate time to respond before returning the matter to the Board for further appellate review.      

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




